DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

 Response to Amendment
3.	The applicants are advised that previous examiner Mahmoud Dahimene is no longer handle this application.  Examiner Binh X Tran will handle this application.
4.	This office action is responsive to applicant’s amendment filed on 10/26/2021. Claims 1-4, 6, 8-13, 15, 17-19, 21-22 were pending. Claims 1-2, 6, 8, 19 were currently amended.  Claims 10-11, 15, 17 were withdrawn-currently amended.  Claims 11-13 were withdrawn.  Claims 3, 7, 14, 20 were cancelled. Claims 21-22 were new claims.  



Response to Arguments
5.	Regarding to previous ground of rejection under 35 U.S.C § 103, the applicants stated:
“While Fig. 4 of Urakawa shows in (3-1) and (3-3) that the pulse of the high frequency power HF is supplied in at least a part of a first period in the time interval of the pulse of the high frequency power LF, in Urakawa, the second period of the time interval, which is an entire remaining period in the time interval other than the first period, includes periods during which the potential of the substrate is higher than the average of the potential of the substrate in the time interval (see 3-1 and 3-3 of Fig. 4 of Urakawa shown below). Thus, Urakawa’s second period includes a plurality of time intervals of the bias power of the present application.

    PNG
    media_image1.png
    752
    755
    media_image1.png
    Greyscale

In view of the above, Urakawa fails to teach the recited time interval, first period, and second period of the present application. For this reason, Urakawa also fails to teach that the controller is configured to control the radio frequency power source to supply the radio frequency power having the first frequency in at least a part of the first period in the time interval of the bias power, and reduce, in the second period in the time interval of the bias power, a power level of the radio frequency power having the first frequency to be lower than a power level of the radio frequency power having the first frequency in the first period. The other cited art of record do not remedy these deficiencies in Urakawa.”
The applicant’s amendment along with the remarks were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 103.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 103 and allow claim 1.  Claims 2-4, 6, 8, 21, are allowed because they depend on allowed claim 1.

Regarding to the withdrawn claim 10, the applicants stated:
“In the event that independent claim 1 is found allowable, Applicant respectfully requests rejoinder of withdrawn claims 10-13, 15, and 17. In particular, withdrawn independent method claim 10 is amended above to recite all the features of apparatus claim 1, and thus is allowable for at least the above reasons regarding claim 1. Claims 11-13, 15, and 17 depend from claim 10, and thus are also allowable for at least the reasons regarding claim 10.”  
The examiner rejoined withdrawn claim 10 because it recited all features of allowable claim 1. Claims 11-13, 15, 17, 22 are allowable because they depend on allowed claim 10.

Election/Restrictions
6.	Claims 1-4, 6-9, 18-19, 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10-13, 15, 17, 22 directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
the restriction requirement between Group I and groups II as set forth in the Office action mailed on 11/10/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
8.	Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
9.	Claims 1-4, 6, 8-13, 15, 17-19, 21-22 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-4, 6, 8-9, 18-19, 21, the cited prior arts fail to disclose or suggest a bias power source electrically connected to the substrate support and configured to supply bias power, having a second frequency that is lower than the first frequency, to the substrate support periodically at a time interval having a time length which is a reciprocal of the second frequency;
a controller configured to control the sheath adjuster and the radio frequency power source, wherein

the controller is configured to:
control the radio frequency power source to supply the radio frequency power having the first frequency in at least a part of the first period in the time interval of the bias power and reduce, in the second period in the time interval of the bias power, a power level of the radio frequency power having the first frequency to be lower than a power level of the radio frequency power having the first frequency in the first in combination with all other limitations in the claims.
Regarding to claims 10-13, 15, 17, 22, the cited prior arts fail to disclose or suggest a bias power source electrically connected to the substrate support and configured to supply bias power, having a second frequency that is lower than the first frequency, to the substrate support periodically at a time interval having a time length which is a reciprocal of the second frequency,
the bias power causes a potential of the substrate placed on the electrostatic chuck in a first period within the time interval of the bias power to be higher than an average of the potential of the substrate in the time interval and causes the potential of the substrate placed on the electrostatic chuck in a second period within the time interval of the bias power to be 
the method comprises:
supplying the radio frequency power having the first frequency in at least a part of the first period in the time interval of the bias power; and 
reducing, in the second period in the time interval of the bias power, a power level of the radio frequency power having the first frequency to be lower than a power level of the radio frequency power having the first frequency in the first period in combination with all other limitations in the claims

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of Reference Cited.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713